DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on August 10, 2022.
Claims 1, 3, 6, 9-12 and 14 have been amended.
Claims 2, 7, 8 and 13 have been cancelled.
Claims 1, 3-6, 9-12 and 14-16 have been examined and are pending.

Allowable Subject Matter
Claims 6 and 9-11 are allowed.

Response to Amendments
In view of Applicants' amendments, the former objection to the claims is withdrawn. However, a new objection to the claims is raised below.

Claim Objections
Claim 10 is object to for an antecedence issue. It is suggested Applicants amend the claim as follows:
-- acquiring, by the server, according to log data indicating the running result, a first location of another [[the]] server supporting running of the target APP; --
Appropriate correction is required.
	
Response to Arguments
With respect to claim 1, Applicants have argued that Valceanu fails to anticipate the amended limitation "in response to receiving the starting instruction for the first time after installation or update of the target APP, sending, by the UE terminal, APP information of the target APP to a server;" (Remarks, pages 8-9).
Examiner respectfully disagrees and would point out that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In the interest of compact prosecution Examiner would point out that the BRI of the amended clause for the first time would include at any time. Thus, the amendment "in response to receiving the starting instruction for the first time after installation or update of the target APP," can be interpreted as in response to receiving the starting instruction at any time after installation or update of the target APP.
This interpretation is valid given the instant specification's own admission that terms such as "first", "second" and "third" are not meant to limit the information they qualify:
[0021] Note that although a term such as first, second, third may be adopted in an example herein to describe various kinds of information, such information should not be limited to such a term. Such a term is merely for distinguishing information of one type. For example, without departing from the scope of the examples herein the first information may also be referred to as the second information. Similarly, the second information may also be referred to as the first information. Depending on the context, a “if” as used herein may be interpreted as “when” or “while” or “in response to determining that”.

The foregoing applies to analogous independent claim 12 to which Applicants provided similar arguments (Remarks, page 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160203320 A1 - hereinafter "Valceanu" cited in the IDS filed on 12/16/20.

With respect to claim 1, Valceanu teaches,
A method for processing information, the method comprising:
detecting, by a User Equipment (UE) terminal, a starting instruction directed at a target application (APP) for a first time after installation...of the target APP, wherein the starting instruction is adapted to start the target APP on the UE terminal; - "FIG. 3 illustrates an exemplary software stack executing on client system 12 according to some embodiments of the present invention. In some embodiments, system 12 executes an operating system (OS) 40 and/or a set of software applications 42a-c." [0060]; Fig. 3. "In some embodiments, a security application 44 executes on OS 40...." [0061]; Fig. 3. "FIG. 11-A shows an exemplary sequence of steps performed by security application 44 executing on client system 12 (e.g., FIG. 3), according to some embodiments of the present invention. In a step 242, application 44 detects a target application 42 installed on client system 12. To detect that an application is installed, security application 44 may use static and/or dynamic methods....In some embodiments, dynamic methods include identifying target application 42 according to a behavior or an output of the respective application. Another exemplary dynamic method comprises determining a set of processes launched by the respective application, and matching a list of applications against a list of processes to identify candidate applications." [0090]; Fig. 11-A. Examiner interprets a first time after installation of the target APP as any time after installation of the target APP (see [0021] of Applicant's disclosure).
in response to receiving the starting instruction for the first time after installation... of the target APP, sending, by the UE terminal, APP information of the target APP to a server; - "In a step 242, application 44 detects a target application 42 installed on client system 12. To detect that an application is installed, security application 44 may use static and/or dynamic methods....In some embodiments, dynamic methods include identifying target application 42 according to a behavior or an output of the respective application. Another exemplary dynamic method comprises determining a set of processes launched by the respective application, and matching a list of applications against a list of processes to identify candidate applications." [0090]; Fig. 11-A. Examiner interprets a first time after installation of the target APP as any time after installation of the target APP (see [0021] of Applicant's disclosure). "In a step 244, security application 44 computes application indicator 46 (APP information) of target application 42 and transmits indicator 46 to security server 16." [0091]; Fig. 11-A
receiving, by the UE terminal, a transmission risk detection result returned by the server according to the APP information, - "In some embodiments, client system 12, for instance via security application 44, may send an application indicator 46 to security server 16. In response to receiving indicator 46, security server 16 may identify a target application according to indicator 46, and may selectively retrieve a risk indicator 50 indicative of a behavior performed by the respective target application from a behavior database 52. Security server 16 may further transmit risk indicator 50 to client system 12, thus concluding the risk-assessment transaction." [0062]; Fig. 4A. "In a step 246, security application 44 may receive risk indicator 50 from security server 16." [0091]; Fig. 11-A; wherein the transmission risk detection result indicates whether an operation that transmits data out of a secure region is performed while the target APP is running; and - "In some embodiments, the risk indicator comprises an indicator of a behavior of the target application, the behavior itself indicative of the respective security risk." [0093]. "In some embodiments, identifying risk-indicative behaviors of an application comprises determining whether the respective application performs a pre-determined set of risk-indicative behaviors. Said set of behaviors may be assembled, for instance by human operators, prior to server 16 performing risk assessment, and may include risk-indicative behaviors such as accessing a user's address book, sending sensitive items (e.g., a name, an address book entry, a username, a password, an indicator of a geographical position of the respective client system, a device identifier, etc.) to another party over network 18, and accessing a camera or a microphone of the respective client system, among others." [0031]
displaying, by the UE terminal, the transmission risk detection result on the UE terminal. - "Security application 44 may be further configured to display information about such risks and/or risk-indicative behaviors to a user of client system 12. For instance, application 44 may assemble a list of all applications 42a-c installed on client system 12, and for each such application, display a list of risk-indicative behaviors associated to the respective application." [0061] Next, in a step 248, security application 44 may display to the user an indicator of a behavior and/or an indicator of a risk associated with installation and/or execution of target application 42." [0091]; Fig. 11-A

With respect to claims 3 and 14, Valceanu teaches,
before detecting the starting instruction, identifying that a privacy security managing circuit is in an activated state. - "In some embodiments, client system 12 comprises a processor 20, a memory unit 22, a set of input devices 24, a set of output devices 26, a set of storage devices 28, and a set of communication devices 30, all connected to a set of buses 39." [0057]; Fig. 2-A. "In some embodiments, system 12 executes an operating system (OS) 40 and/or a set of software applications 42a-c." [0060]; Fig. 3. "In some embodiments, a security application 44 executes on OS 40...." [0061]; Fig. 3. Logically, security application 44 would be activated in order to perform the functions described in [0090] and FIG. 11-A.

With respect to claims 4 and 15, Valceanu teaches,
wherein the APP information comprises at least an APP identifier of the target APP, - "In a step 244, security application 44 computes application indicator 46 of target application 42 and transmits indicator 46 to security server 16." [0091]; Fig. 11-A; and wherein the APP identifier comprises at least one of...an APP name. - "Indicator 46 may further include an indicator of a Uniform Resource Identifier (URI) scheme used by target application 42. Examples of such URI schemes include http:, facebook:, facetime:, mailto:, skype:, and market:, among others." [0068]

With respect to claim 12, Valceanu teaches,
A User Equipment (UE) terminal, comprising: one or more processors and a non-transitory computer-readable memory, wherein the non-transitory computer-readable memory is adapted to store an instruction executable by the one or more processors, and wherein the one or more processors are configured to: - Fig. 2-A
The remaining limitations are rejected for the same reasons given for analogous claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160203320 A1 - hereinafter "Valceanu", in view of US 8135798 B2 - hereinafter "Wellingkar".

With respect to claims 5 and 16, Valceanu does not explicitly teach,
wherein the APP information further comprises information on a version of the target APP.
However, in analogous art, Wellingkar teaches:
"Further, during account creation/registration, the client device 102 may additionally send, for example, the following data to the account management server 106: mobile number; carrier; an International Mobile Equipment Identity (IMEI) and/or Electronic Serial Number (ESN); firmware version; software version; hardware version; synchronization identification number ("SyncID"); carrier DB; device serial number; and/or device model." (col. 9:40-47)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Valceanu with Wellingkar's teachings because doing so would provide Valceanu's system with the ability to facilitate the creation/registration of and login to an account maintained for client devices, as suggested by Wellingkar (col. 6:18-21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192